DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 9/8/21.

Claim status:
Amended claims: 18
Canceled claims: None
Added New claims: 26 and 27
Pending Claims: 1-16 and 26, 27

Claim Rejections - 35 USC § 112
The Applicant’s arguments and amendments overcome the previous 112 Rejection, therefore the Rejection(s) are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, and 24-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Stals (U.S. Pub. No. 2011/0137797), in view of Mathis (U.S. Pub. No. 2009/0319421).
With respect to claims 1, 15-16 and 24-25:
Stals teaches:
exposing a real-time electronic bill presentment and payment system of a bill presentment and payment system provider to at least one of a business financial institution and an accounting software provider via an application programming interface; said bill presentment and payment system provider facilitating said at least one of a business financial institution and an accounting software provider providing a real-time electronic bill presentment and payment mobile application to a business (“Depending on the application of the inventive process, the first entity can be a selling party such as a POS (point of service/sale), the second entity can be a buying party, i.e., a “user” having a mobile phone which represents the second entity, and the third entity can be a payment company or, generally, a server device which is included in the payment company or which is in the position to securely communicate to a payment company such as a bank or a credit card institute or a certain payment company such as PayPal or any other such entity” Stals ¶ [0050] and fig. 7a.);
said real-time electronic bill presentment and payment system obtaining, via said application programming interface, from said at least one of a business financial institution and an accounting software provider, registration information provided to said at least one of a business financial institution and an accounting software provider by said business via said real-time electronic bill presentment and payment mobile application (“There can be a registration process where the user registers herself or himself at the server device with a unique number, such as the number of a passport document and/or the mobile service device number, which combines an identification number of an SIM card and a serial number of the actual mobile phone” Stals ¶ [0028] …. “Since this communication only has to take place once and at any available time or via any available channel, a secure transmission can easily be provided for this message, 
said real-time electronic bill presentment and payment system populating a biller directory database in said real-time electronic bill presentment and payment system with said registration information provided to said at least one of a business financial institution and an accounting software provider by said business via said real-time electronic bill presentment and payment mobile application (“The second entity may comprise an additional information storage 150, having additional data, such as a unique ID/IMEI or MSISDN or IMSI as discussed in connection with FIG. 3b or having information on payment details, etc., which can be forwarded to the message transmitter 126, so that the second message 125 not only includes the transaction information 124, but such additional information provided from the additional information storage 150” (Stals ¶ [0069] and fig. 4a), “Subsequent to a match OK result, the server may extract bank details of the second entity in step 30 either from a server-stored database or the second message from the second entity or an additional message received from the second entity”(Stals ¶ [0056] and fig. 7a).
a non-transitory computer readable medium comprising computer executable instructions which when loaded into said memory configure said at least one processor (“The implementation can be performed using a digital storage medium, in particular, a disc, a DVD or a CD having electronically-readable control signals stored thereon, which co-operate with programmable computer systems such that the inventive methods are performed” (Stals ¶ [0574]).

Stals does teach the limitations of, instantiate a legacy bill presentment and payment system, a real-time platform, and an application programming interface, said legacy bill presentment and payment system and said real-time platform cooperatively forming a real-time electronic bill presentment and payment system of a bill presentment and payment system provider of claim 16 (Stals ¶ [0050] and fig. 7a).

Stals does not teach; however Mathis teaches:
wherein no action, other than said facilitating, is required by said bill presentment and payment system provider for said at least one of a business financial institution and an accounting software provider to obtain said registration information from said business via said real-time electronic bill presentment and payment mobile application (“The intention of the invoice system and methods provided herein as an aspect of the present invention are intended to automate and facilitate the processing and payment of invoices.  While human interaction with the system is specifically enabled, in one embodiment payment of an invoice takes place substantially without human interaction or interference” (Mathis ¶ [0083]).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein no action, other than said facilitating, is required by said bill presentment and payment system provider for said at least one of a business financial institution and an accounting software provider to obtain said registration information from said business via said real-time electronic bill presentment and payment mobile application in order to allow the biller to know which bill the information refers to.

With respect to claim 2:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said electronic bill presentment and payment system obtaining said registration information from said at least one of a business financial institution and an accounting software provider is triggered by said business providing said registration information to said at least one of a business financial institution and an accounting software provider via said real-time electronic bill presentment and payment mobile application (“If the recipient does not have an account, the method 200 proceeds from step 204 to step 206.  At step 206, the recipient registers for an account” (Mathis ¶ [0077] and fig. 2), “At step 210, the recipient generates and/or transmits at least one invoice” (Mathis ¶ [0078] and fig. 2), “At step 212, the controller receives and/or processes the invoice.  The controller may generate a standard invoice. The invoice triggers a financial transaction” (Mathis ¶ [0079] and fig. 2).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said electronic bill presentment and payment system obtaining said registration information from said at least one of a business financial institution and an accounting software provider is triggered by said business providing said registration information to said at least one of a business financial institution and an accounting software provider via said real-time electronic bill presentment and payment mobile application in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 3:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
repeating said exposing, facilitating, obtaining, and populating steps for a plurality of additional business financial institutions and/or accounting software providers, as the case may be, and a plurality of additional businesses (“In one embodiment, the controller 104 may communicate directly with multiple financial institutions, such as, recipient financial institutions 112 and payer financial institutions 114” Mathis ¶ [0076] and fig. 1).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, repeating said exposing, facilitating, obtaining, and populating steps for a plurality of additional business financial institutions and/or accounting software providers, as the case may be, and a plurality of additional businesses in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 4:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
making said populated biller directory database available to a plurality of customers via a plurality of customer financial institutions without active management other than compliance with governmental security regulations (“The unit 604 may contain profiles of a plurality of parties.  Instructions or functional units that require said profile information may be provided with access to the profile. Vendor, payer, vendor bank, payer bank and partner bank as well as other parties all may have their own profile” (Mathis ¶ [0104] and fig. 6), “At step 402, the controller informs involved parties of the processed invoice. At step 404, the controller generates a transaction record that includes the reference tag or unique reference number associated with the invoice and other information….The controller may access rules and regulations from external sources. The controller may apply such rules and regulation to the processed transaction” (Mathis ¶ [0091] and fig. 4). 

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, making said populated biller directory database available to a plurality of customers via a plurality of customer financial institutions without active management other than compliance with governmental security regulations in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 5:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said registration information includes business name, business address, and information for at least one of a payment card and a bank account of said business (“The customer data 124 and the financial institution data 128 include any data that the financial module 132 may utilize. The customer data 124 and/or the financial institution data 128 may include name, address, contact information, account information, identification, password, historical transactions, statistics and the like” (Mathis ¶ [0065]).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said registration information includes business name, business address, and information for at least one of a payment card and a bank account of said business in order to facilitate transactions Mathis ¶ [0083]).

With respect to claim 6:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Stals further teaches:
wherein said information for at least one of a payment card and a bank account of said business comprises debit card information of said business (“Options: The user has the option to select different services like way of payment (credit/debit or other), bank account (optional)” (Stals ¶ [0196]).

With respect to claims 7 and 20:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Stals further teaches:
obtaining, at said real-time electronic bill presentment and payment system, from a given one of said business financial institutions and/or accounting software providers, an invoice provided by a given one of said businesses to said given one of said business financial institutions and/or accounting software providers (“In this case it only takes a moment for the seller to generate a Transaction ID based on Invoice#, Amount, Date, item number etc.” Stals ¶ [0094])

Stals does not teach; however Mathis teaches:
said invoice including an identification of a given one of said plurality of customers (“At step 206, the recipient registers for an account. The account may generate customer information on the controller. If the recipient has an account, the method 200 proceeds to step 208.  At step 208, the recipient logs-on to the account” (Mathis ¶ [0077] and fig. 2, “At step 210, the recipient generates and/or transmits at least one invoice.  The recipient may input any invoice into the controller.  The controller 104 attaches a unique identifier to each invoice” (Mathis ¶ [0078]);
said real-time electronic bill presentment and payment system looking up a corresponding given one of said plurality of customer financial institutions in a customer directory of said electronic bill presentment and payment system based on said identification of said given one of said plurality of customers (“At step 406, the controller forwards a request to a partner bank. The request may include a reference tag that identifies the processed transaction. The request may also include parties’ information such as, names, financial institution name/identification, account information and the like. At step 408, the partner bank processes the controller request, which includes debiting of accounts, crediting of accounts and the like” (Mathis ¶ [0092] and fig. 4);
dispatching said invoice, from said real-time electronic bill presentment and payment system, to said given one of said plurality of customers via said looked-up given one of said plurality of customer financial institutions (“A channel 510 is provided between the system 500 and the recipient’s bank 503. This channel, in accordance with an aspect of the present invention, is used to download by 500 from 503 or to upload by 503 to 500 information related to the bank account of recipient 501” (Mathis ¶ [0100] and fig. 5).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, said invoice including an identification of a given one of said plurality of customers, said real-time electronic bill presentment and payment system looking up a corresponding given one of said plurality of customer financial institutions in a customer directory of said electronic bill presentment and payment system based on said identification of said given one of said plurality of customers, dispatching said invoice, from said real-time electronic bill presentment and payment system, to said given one of said plurality of customers via said looked-up given one of said plurality of customer financial institutions in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 8:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Stals further teaches:
further comprising said real-time electronic bill presentment and payment system verifying said given one of said businesses via lookup in said biller directory database prior to dispatching said invoice (“During further processing, the controller will associate each record and/or transaction related to an invoice which will be handled, processed or stored with the unique reference number of the invoice” (Mathis ¶ [0078]), “a traceable record on any of the transactions is available in such a way that it is at least traceable to an invoice it is related to…. The unique identifier also allows quick retrieval of information related to an invoice” (Mathis ¶ [0144]). 
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, further comprising said real-time electronic bill presentment and payment system verifying said given one of said businesses via lookup in said biller directory database prior to dispatching said invoice in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 9:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
further comprising said real-time electronic bill presentment and payment system passing a real time payment status message, associated with said invoice, and received from said given one of said plurality of customers via said given one of said plurality of customer financial institutions, to said given one of said businesses via a corresponding given one of said business financial institutions (“The visibility engine creates a screen or a message that provides a party such as the recipient or a payer with the status of an invoice. When an invoice is paid but is still in process at a bank, the visibility engine will collect status information from the partner bank on the status of payment and provide that information on the screen or in the message” (Mathis ¶ [0122]).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, further comprising said real-time electronic bill presentment and payment system passing a real time payment status message, associated with said invoice, and received from said given one of said plurality of customers via said given one of said plurality of customer financial institutions, to said given one of said businesses via a corresponding given one of said business financial institutions in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 10:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said real time payment status message indicates payment scheduled for a future date (“The advance notice engine may provide an alert to the recipient when a payer has agreed to pay an invoice. While it may take some time before the money is actually transferred from the payer’s bank to the recipient bank, the recipient may be notified that payment is on its way and may be notified of expected day of receiving the money. Recipient may also be alerted that money will not be received when an unexpected event prevents money from being transferred” (Mathis ¶ [0126]).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said real time payment status message indicates payment scheduled for a future date in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 11:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said real time payment status message indicates real time payment via a real-time payment infrastructure (“The limitation of some current systems of having no capabilities for providing real-time insight into the status of transactions being processed is addressed as an aspect of the present invention by the visibility engine” (Mathis ¶ [0148]), “The visibility engine creates a screen or a message that provides a party such as the recipient or a payer with the status of an invoice. When an invoice is paid but is still in process at a bank, the visibility engine will collect status information from the partner bank on the status of payment and provide that information on the screen or in the message” (Mathis ¶ [0122]). 

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said real time payment status message indicates real time payment via a real-time payment infrastructure in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 12:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said real time payment status message indicates real time payment via a special payment card payment transaction which adds funds to a payment card account of said given one of said businesses (“At step 406, the controller forwards a request to a partner bank. The request may include a reference tag that identifies the processed transaction. The request may also include parties’ information, such as, names, financial institution name/identification, account information and the like. At step 408, the partner bank processes the controller request, which includes debiting of accounts, crediting of accounts and the like. The partner bank may communicate with the recipient financial institution and/or payer financial institution to process the controller request” (Mathis ¶ [0092] and fig. 4).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said real time payment status message indicates real time payment via a special payment card payment transaction which adds funds to a payment card account of said given one of said businesses in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 13:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein said real time payment status message indicates payment via non-real-time electronic funds transfer has been initiated (“The earliest notification the vendor may get is when as stated above the payer has transferred an order for payment to the controller system.  The forecasting of when moneys related to an invoice will be in a vendor’s bank account will likely become more accurate as the payment process advances through the different parties. A forecast of a date when money may be expected to be in a bank account of a vendor may be provided by a forecasting engine which is another engine that may be part of the controller system” (Mathis ¶ [0128]).
It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, wherein said real time payment status message indicates payment via non-real-time electronic funds transfer has been initiated in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 14:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
further comprising said real-time electronic bill presentment and payment system passing a real time payment status message, not associated with an invoice, and received from a given one of said plurality of customers via a corresponding given one of said plurality of customer financial institutions, to a given one of said businesses via a corresponding given one of said business financial institutions, responsive to said given one of said plurality of customers locating said given one of said businesses {….} (“Another engine that is provided as an aspect of the present invention, is a business process management (BPM) engine. Such an engine is a configurable engine which directs and orchestrates the flow and order of transactions and initiates, retrieves, stores and processes messages records related to a transaction…. A BPM engine may be configured to recognize a specific party or type of party such as vendor, payer, partner bank, payer’s bank or vendor bank and execute or configure the instructions to be executed by the controller system accordingly” (Mathis ¶ [0138]).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings of, further comprising said real-time electronic bill presentment and payment system passing a real time payment status message, not associated with an invoice, and received from a given one of said plurality of customers via a corresponding given one of said plurality of customer financial institutions, to a given one of said businesses via a corresponding given one of said business financial institutions, responsive to said given one of said plurality of customers locating said given one of said businesses in said populated biller directory in order to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 26:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein, in said exposing, facilitating, obtaining, and populating steps, said at least one of a business financial institution and an accounting software provider comprises said business financial institution, and wherein said bill presentment and payment system provider facilitating said at least one of a business financial institution and an accounting software provider providing a real-time electronic bill presentment and payment mobile application to a business comprises said bill presentment and payment system provider making a white-label version of said mobile application available to said business financial institution (“If the recipient does not have an account, the method 200 proceeds from step 204 to step 206.  At step 206, the recipient registers for an account” (Mathis ¶ [0077] and fig. 2), “At step 210, the recipient generates and/or transmits at least one invoice” (Mathis ¶ [0078] and fig. 2), “At step 212, the controller receives and/or processes the invoice.  The controller may generate a standard invoice. The invoice triggers a financial transaction” (Mathis ¶ [0079] and fig. 2: This claim is not patentably distinct from claim 2 because it consists entirely of nonfunctional, descriptive language. It purports to limit the type of person practicing the method but does not limit or change the method itself. It is therefore considered but given no patentable weight).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 27:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
wherein, in said exposing, facilitating, obtaining, and populating steps, said at least one of a business financial institution and an accounting software provider comprises said accounting software provider (“If the recipient does not have an account, the method 200 proceeds from step 204 to step 206.  At step 206, the recipient registers for an account” (Mathis ¶ [0077] and fig. 2), “At step 210, the recipient generates and/or transmits at least one invoice” (Mathis ¶ [0078] and fig. 2), “At step 212, the controller receives and/or processes the invoice.  The controller may generate a standard invoice. The invoice triggers a financial transaction” (Mathis ¶ [0079] and fig. 2: This claim is not patentably distinct from claim 2 because it consists entirely of nonfunctional, descriptive language. It purports to limit the type of person practicing the method but does not limit or change the method itself. It is therefore considered but given no patentable weight).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings to facilitate transactions (Mathis ¶ [0083]).

With respect to claim 28:
Stals in view of Mathis renders obvious all the limitations of the rejections in claim 1.
Mathis further teaches:
said electronic bill presentment and payment system obtaining said registration information from said business financial institution is further triggered by said business financial institution storing said registration information in a database of said business financial institution; and said application programming interface is consumed by said real-time electronic bill presentment and payment mobile application to permit said business to provide said registration information to said business financial institution (“Another engine that is provided as an aspect of the present invention, is a business process management (BPM) engine. Such an engine is a configurable engine which directs and orchestrates the flow and order of transactions and initiates, retrieves, stores and processes messages records related to a transaction…. A BPM engine may be configured to recognize a specific party or type of party such as vendor, payer, partner bank, payer’s bank or vendor bank and execute or configure the instructions to be executed by the controller system accordingly” (Mathis ¶ [0138]).

It would have been obvious to one of ordinary skill in the art to have modified Stals’ teachings to incorporate Mathis’ teachings to facilitate transactions (Mathis ¶ [0083]).

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.

Response Remarks on Claim Rejections – 35 USC 103

The Applicant’s arguments regarding the 35 USC rejections based on Stals in view of Mathis are moot in light of the new ground(s) of rejection.  The additional language of, said bill presentment and payment system provider making a white-label version of said mobile application available to said business financial institution (claim 26) and said at least one of a business financial institution and an accounting software provider comprises said accounting software provider (claim 27), merely add nonfunctional descriptive material to its parent and therefore, does not patentably distinguish the parent.  These claims are rejected under 103 based on the same art that was used to reject the parent, Stals in view of Mathis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.H./Examiner, Art Unit 3694          

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694